

117 HR 3358 IH: Protecting Striking Workers Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3358IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Stauber introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo clarify that employees may seek recourse from the National Labor Relations Board if discriminated against by an employer for participating in an unfair labor practice strike.1.Short titleThis Act may be cited as the Protecting Striking Workers Act.2.FindingsCongress finds that it is the policy of the United States that workers have the right to participate in lawful strikes in protest of unfair labor practices.3.Clarifying recourses for workers discriminated against for participating in a lawful unfair labor practice strikeSection 10(c) of the National Labor Relations Act (29 U.S.C. 160(c)) is amended by inserting before And provided further, the following: Provided further, That in any case in which the Board finds that an employer unlawfully discriminated against an employee in relation to the employee’s participation in a lawful strike to protest an unfair labor practice of the employer, the Board may order reinstatement of the employee, require back pay, require the employer to post a notice to employees of its commitment to observe employee’s rights under this Act, or take such other affirmative action as the Board may consider appropriate:. 